Title: To Thomas Jefferson from Moustier, 3 November 1787
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



à Brest le 3. 9bre. 1787.

Au moment de partir, Monsieur, puisque tout est disposé pour mettre à la voile demain matin, il me vient un scrupule sur la negligence que j’aurois eûe de profiter de votre complaisance pour obtenir du vin de Frontignan. Comme je le destine aux Dames Americaines à qui je desire, en tout honneur, de plaire ainsi qu’à Messieurs les Americains, je voudrois bien n’en etre pas depourvu. J’ai l’honneur de vous prier en consequence, Monsieur, de vouloir bien, au cas que je n’eusse pas déjà fait la même demande, me procurer 100. bouteilles de bon vin de Frontignan par la voie que le fournisseur trouvera la plus sûre, ou que vous auriez eû la bonté de lui indiquer. J’en ferai le payement de la maniere qui lui conviendra le mieux et qu’il me fera connoitre. Le mauvais tems semble ne m’avoir contrarié precisement qu’autant qu’il fallait pour paroitre en Amerique en vrai Ministre de paix.
J’ai l’honneur d’etre avec un bien sincere et parfait attachement, Monsieur, Votre très humble et très obeissant serviteur,

Le Cte. de moustier

